Citation Nr: 1742810	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 25, 2012, and in excess of 70 percent thereafter.

(The issue of entitlement to an increased rating for myositis of the lumbar spine will be addressed in a separate decision of the Board, to be issued concurrent with this decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970, and from April 1971 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected disabilities are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with the Veteran's educational and occupational background.  

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  

Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has been granted service connection for PTSD (rated as 70 percent disabling); postgastrectomy syndrome with irritable bowel syndrome (rated as 60 percent disabling); radiculopathy of the left lower extremity (rated as 20 percent disabling); myositis of the lumbar spine (rated as 20 percent disabling); bilateral hearing loss (rated as zero percent disabling); and residual scars from multiple gastric surgeries (rated as zero percent disabling).  The combined evaluation for his service-connected disabilities is 90 percent.  Hence, the Veteran has satisfied the schedular criteria for a TDIU rating. 

In his January 2012 VA-Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported that he had completed three years of college.  He reported that he worked as a computer hardware technician from 1994 to 2011, when he had to leave his job due to his PTSD, gastric ulcer, and lower back disability.

In April 2013, VA received a letter from the Veteran's employer which noted that he had been on an extended leave of absence due to his medical disabilities since March 1, 2011, and that he would be terminated if he did not return to work. 

During a July 2012 VA examination, the Veteran reported that his gastrointestinal disability results in abdominal pain, loose stools, and weakness.  He also complained that his disability caused him to lose weight; specifically, the Veteran reported that he had lost over 30 pounds.  It was noted that the Veteran will have to lie-down if he accidently over-eats due to severe abdominal pain.  Following an interview and a clinical examination, the VA examiner concluded that the Veteran's gastrointestinal disability impacts his ability to work because he needs to be close to a restroom due to an issue with loose stool, and because his symptoms may last over an hour.

During a July 2012 VA spine examination, the Veteran reported that he experiences back pain and numbness in his right leg which results in difficulty walking or standing.  He indicated that these episodes occur twice per month and last for a week.  Following a clinical examination, the examiner concluded that the Veteran's "severe back pain and weakness in his legs has greatly [a]ffected his ability to work." 

An August 2012 VA PTSD examination documented that the Veteran was hospitalized in the spring of 2010 after experiencing suicidal ideations, he was arrested in the summer of 2010 for "family violence," and arrested again in 2011 for assault.  The Veteran's symptoms included depression, anxiety, suspiciousness, difficulty adapting to stressful circumstances, and impaired impulse control.  The report notes that he had difficulty at work and had been involved in six physical altercations with co-workers.

During the October 2013 hearing, the Veteran testified that his back hurts all the time and that just sitting in the chair was causing him back pain.  See Hearing transcript, pg. 5.  He also reported that he cannot "pick up anything heavy and that walking for half a mile will cause his back to hurt."  Id., at 6.

During a February 2015 VA examination, the Veteran complained of ongoing stomach and intestinal problems.  He stated that his stomach "empties poorly" and he has alternating diarrhea and constipation.  He reported that his bowel movements are not fully solid. 

A February 2015 VA spine examination noted that the Veteran's lower back has been bothering him since his service, but gradually became worse so that by 2010, "he was having daily lower back pain upon arising in the [morning]."  The examiner noted that the Veteran's back disability would limit his ability to perform repetitive heavy lifting, pushing or pulling.

A VA mental health treatment note from August 2014 reports that the Veteran continues to feel depressed, reports being irritable, and frequently has road rage.

During the April 2017 hearing, the Veteran testified that he has frequent nightmares as a result of his PTSD and has accidently punched his wife during his sleep.  He reported that he has difficulty getting along with people and has anger issues, to the point that he will "go berserk . . . and attack people."  Hearing transcript, pg. 5.  He stated that he experiences road rage which has resulted in "roadside fights."  The Veteran reported that when he was employed, he would have to leave work early in order to avoid fights with his co-workers, however this was not always successful and the Veteran did have physical altercations at work.  Id., at 10.  

The Veteran testified during the 2017 hearing that one of his requirements as a computer technician was being able to lift 50 pounds, and that his service-connected spine disability now prevents him lifting that much weight.  Id., at 10.  He also reported difficulty moving from a seated to standing position, and that sometimes the pain will become so severe that he will have to lie down.  Id., at 16.

Upon review, the Veteran has credibly testified that his work as a computer hardware technician required him to lift 50 pounds.  As discussed above, a VA examiner has concluded that the Veteran's spine disability precludes him from lifting heavy weights.  A VA examiner reported that the Veteran's gastrointestinal disability would have a significant impact on his employability due to the severity and length of his symptoms, and his need to be close to a restroom.  Finally, the Veteran's service-connected PTSD results in severe social and occupational impairment including physical altercations with co-workers on six occasions and road rage which has resulted in "roadside fights."  As such, on this record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected PTSD, lumbar spine, and gastrointestinal disability.   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the assignment of a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing disbursement of monetary benefits.

REMAND

For the following reasons, the Board finds that the issue of entitlement to an increased rating for PTSD must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Following the January 2016 Statement of the Case, additional VA treatment records were associated with the Veteran's claims file.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

In addition, the Veteran was last afforded a VA examination to determine the severity of his PTSD in February 2015.  During the April 2017 hearing, the Veteran testified that his PTSD has become worse and that his treating clinicians have altered his medication regimen.  See the April 2017 hearing transcript, page 15.  Because the severity of the Veteran's PTSD is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As the case is being remanded for additional development, any recent treatment records should be obtained and associated with his claims folder.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


